DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-21 of U.S. Patent No. US11270492B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application broadens the scope of the limitations of US11270492B2. 

Table 1 illustrates the conflicting claim pairs:  
17/665,430
US11270492B2
1
1
10
10
19
21


Comparison of claims in instant application 17/665,430 vs. US11270492B2:
Instant Application (17/665,430)
US11270492B2
1. A method of operating a graphics processing system that generates rendered frames, and generates extrapolated frames by extrapolating motion from rendered frames, the method comprising:

generating a rendered frame using a set of one or more motion vectors; and

generating an extrapolated version of the rendered frame; wherein generating the extrapolated version of the rendered frame comprises:

generating the extrapolated version of the rendered frame by extrapolating motion from the rendered frame using the set of one or more motion vectors.
1. A method of operating a graphics processing system that generates rendered frames representing a view of a scene of objects by rendering graphics primitives representing the scene, and generates extrapolated frames by extrapolating object motion from rendered frames, the method comprising:

providing, using a primitive providing circuit, a set of primitives to be rendered to generate a rendered frame;

providing, using a primitive motion vector generating circuit, a set of one or more primitive motion vectors, wherein each primitive motion vector of the set of one or more primitive motion vectors is a vector that represents the motion of a primitive of the set of primitives from one or more previous frames to the rendered frame;

generating, by a rendering circuit, the rendered frame; wherein generating the rendered frame comprises:

the rendering circuit rendering primitives of the set of primitives and using the set of one or more primitive motion vectors to generate the rendered frame;

the method further comprising generating, by an extrapolated frame generating circuit, an extrapolated version of the rendered frame;
 
wherein generating the extrapolated version of the rendered frame comprises:

determining, by the extrapolated frame generating circuit, the motion of one or more objects that appear in the rendered frame using the same set of one or more primitive motion vectors that was used when generating the rendered frame; and
generating, by the extrapolated frame generating circuit, the extrapolated version of the rendered frame by extrapolating, from the rendered frame, the motion of the one or more objects determined using the set of one or more primitive motion vectors.


Claim 10 and 19 are rejected on the ground of nonstatutory double patenting for the same reason as described above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims1-10 are directed to the abstract idea of generating frames of objects based on primitive motion vectors, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites a method of operating a graphics processing system that generates rendered frames, and generates extrapolated frames by extrapolating motion from rendered frames, the method comprising:
generating a rendered frame using a set of one or more motion vectors; and
generating an extrapolated version of the rendered frame; wherein generating the extrapolated version of the rendered frame comprises:
generating the extrapolated version of the rendered frame by extrapolating motion from the rendered frame using the set of one or more motion vectors. 
These steps describe “An Idea ‘Of Itself’” for image transformation methodology using primitives and vectors as a mathematical input, and generate modified primitives as a mathematical output, which corresponds to concepts identified as abstract ideas by the courts, such as organizing and manipulating information through mathematical correlation (Digitech). All of these concepts relate to mathematical relationships in which image object transformation corresponding to motion vectors are calculated. The concept described in claim 1 is not meaningfully different than those mathematical relationships/formulas found by the courts to be abstract ideas. As such, the description in claim 1 of advancing funds based on future retirement benefits is an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Claim 1 recites the additional limitations of “a graphics processing system”, and claim 19 recites the additional limitations of “processor” and “non-transitory computer readable storage medium”. “processor” and “non-transitory computer readable storage medium” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Next, “a graphics processing system” is stated at a high level of generality and its broadest reasonable interpretation comprises only the displaying of images through the use of some unspecified generic computers and interface. The use of generic computer components to display information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claim 19 is therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-6, 8-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surti et al. (US 20180286105 A1), referred herein as Surti in view of HOLMES (US 20200380700 A1), referred herein as HOLMES.
	Regarding Claim 1, Surti teaches a method of operating a graphics processing system that generates rendered frames, and generates extrapolated frames by extrapolating motion from rendered frames (Surti Abs: a motion biased foveated renderer; [0001] data processing and to graphics processing via a graphics processing unit. More particularly, embodiments relate to a motion biased foveated renderer; [0223] time warp may compensate for the change in head pose by shifting the rendered frame to a different location on the screen so the user perceives the rendered frame at the right location…So if there are moving objects in the scene, using space warp will extrapolate a new frame by predicting where that object would have been if another frame was rendered at that time), the method comprising: 
generating a rendered frame using a set of one or more motion vectors (Surti [0207] the size of the overdraw frame may be fixed and the system may make more effective use of the overdraw frame by biasing the position of the overdraw frame 842 relative to the visible frame 841 based on the motion information (e.g. a motion vector 843); The motion vector 843 may represent measured motion and/or predicted motion); and
generating an extrapolated version of the rendered frame; wherein generating the extrapolated version of the rendered frame comprises (Surti [0223] Space warp may add to that by correcting for object movements in the scene. So if there are moving objects in the scene, using space warp will extrapolate a new frame by predicting where that object would have been if another frame was rendered at that time):
Surti does not but HOLMES teaches generating the extrapolated version of the rendered frame by extrapolating motion from the rendered frame using the set of one or more motion vectors (HOLMES [0037] [0037] Motion estimation is the process of analyzing multiple two dimensional (2D) images and producing motion vectors which describe the movement of regions from one image to the other…In order to lighten the rendering workload on a GPU, VR or AR systems can utilize motion estimation in order to extrapolate frames from previously rendered content).
HOLMES discloses methods and apparatus for detecting motion estimation, which is analogous to the present patent application.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Surti to incorporate the teachings of HOLMES, and applying the frame extrapolation or interpolation process, as taught by HOLMES into the method and system for motion biased foveated rendering.
Doing so would allow the GPU to render frames at a reduced rate, where the extrapolated frames are displayed to the user in the place of rendered content in the method of operating a graphics processing system that generates "spacewarped" frames for display.

Regarding Claim 2, Surti in view of HOLMES teaches the method of claim 1, and further teaches wherein each motion vector in the set of one or more motion vectors is a vector that represents motion associated with one or more image elements of a rendered frame (Surti [0227] the motion biased foveated renderer 1022 may be configured to adjust a size and shape of the foveated area based on a motion vector. The motion biased foveated renderer 1022 may also be configured to rotate the foveated area based on the motion vector. In some embodiments, the motion biased foveated renderer 923 may be configured to adjust at least one of a size, shape, and rotation of the foveated area based on a predicted motion vector).

Regarding Claim 3, Surti in view of HOLMES teaches the method of claim 1, and further teaches wherein generating the rendered frame comprises temporally enhancing an initial rendered frame using the set of one or more motion vectors (Surti [0223] Time warp may re-project or rotate the view in 2D to match the user's head position. If a render operation doesn't complete in time for the change in position (e.g. or the position changes just before the rendered frame shows up on the display), time warp may compensate for the change in head pose by shifting the rendered frame to a different location on the screen so the user perceives the rendered frame at the right location).

Regarding Claim 4, Surti in view of HOLMES teaches the method of claim 3, and further teaches wherein temporally enhancing the initial rendered frame using the set of one or more motion vectors comprises combining data for the initial rendered frame with data for one or more previously rendered frames using the set of one or more motion vectors (HOLMES [0037] motion estimation produces motion vectors that can describe how objects move within certain sections of an image. Motion vectors have a variety of uses including video compression, post-processing effects, such as motion blur, and frame extrapolation or interpolation; Surti [0229] the method 1030 may further include adjusting at least one of a size, shape, and rotation of the foveated area based on a predicted motion vector at block 1035). The same motivation as claim 1 applies here.

Regarding Claim 5, Surti in view of HOLMES teaches the method of claim 4, and further teaches wherein the data for the one or more previously rendered frames comprises data accumulated for the one or more previously rendered frames (Surti [0204] For example, some VR system using TW may overdraw the frame (e.g. by 40%) uniformly in each direction to support warping. If the head moves a little bit for the next frame in any of the directions and if the rendering is not in time, the VR system can use the overdraw portion of the previous frame to approximate or fill in for the next frame).

Regarding Claim 6, Surti in view of HOLMES teaches the method of claim 1, and further teaches wherein generating the rendered frame comprises: generating the rendered frame using one or more of: (i) Temporal Anti- Aliasing (TAA); (ii) Ray Tracing Denoising; (iii) Machine Learning Super Sampling (MLSS); and (iv) Machine Learning Anti-Aliasing (MLAA) (Surti [0194] 8-bit Z for outer edges, 24-bit Z for focus area, and 16-bit Z for in between. Degraded performance may likewise be applied based on the foveated regions for other performance parameters such as multi-sample anti-aliasing (MSAA) resolution, etc).

Regarding Claim 8, Surti in view of HOLMES teaches the method of claim 1, and further teaches further comprising transforming the extrapolated version of the rendered frame based on received view orientation data to generate a transformed and extrapolated version of the rendered frame for display (Surti [0223] Time warp may re-project or rotate the view in 2D to match the user's head position. If a render operation doesn't complete in time for the change in position (e.g. or the position changes just before the rendered frame shows up on the display), time warp may compensate for the change in head pose by shifting the rendered frame to a different location on the screen so the user perceives the rendered frame at the right location; [0229] the method 1030 may also include adjusting a size and shape of the foveated area based on a motion vector at block 1033 and/or rotating the foveated area based on the motion vector at block 1034).

Regarding Claim 9, Surti in view of HOLMES teaches the method of claim 1, and further teaches wherein generating the extrapolated version of the rendered frame comprises generating the extrapolated version of the rendered frame using a neural network (Surti [0172] the ML may include a deep learning unit. The ML may also include a neural network which gets trained and provides a decision tree).

Regarding Claim 10, Surti in view of HOLMES teaches graphics processing system configured to generate rendered frames (Surti [0001] data processing and to graphics processing via a graphics processing unit).
the graphics processing system comprising:
a rendering circuit (Surti FIG6A.607: motion biased foveated renderer);
an extrapolated frame generating circuit (Surti FIG6E.622: machine learning motion predictor);
The metes and bounds of the rest of the limitations of the medium claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 11-15, 17 and 18, Surti in view of HOLMES teaches the system of claim 10. The metes and bounds of the system substantially correspond to the method claim as set forth in Claims 2-6, 17 and 18; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 19, Surti in view of HOLMES teaches a non-transitory computer readable storage medium storing software code which when executing on a processor (Surti Claim 19. At least one non-transitory computer readable storage medium, comprising a set of instructions, which when executed by a computing device).
The metes and bounds of the rest of the limitations of the medium claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

4.	Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surti et al. (US 20180286105 A1), referred herein as Surti in view of HOLMES (US 20200380700 A1), referred herein as HOLMES further in view of Beeler et al. (US 10595000 B1), referred herein as Beeler.
Regarding Claim 7, Surti in view of HOLMES teaches the method of claim 1, and further teaches wherein generating the rendered frame comprises generating depth data for the rendered frame (Surti [0179] the foveated renderer 722 may be configured to provide a lower render quality for a first depth value region outside the focus area as compared to a render quality for a second depth value region inside the focus area (e.g. lower resolution, lower level of detail, etc.)).
Surti in view of HOLMES does not but Beeler teaches wherein generating the extrapolated version of the rendered frame comprises extrapolating motion and visibility from the rendered frame using the depth data and the set of one or more motion vectors (Beeler col3, ll33-38: the extrapolating module may use the 2D motion vectors and the depth information to extrapolate the synthetic 2D frame from the second 2D frame by warping the second 2D frame based at least in part on the 2D motion vectors and the depth information).
Beeler discloses  systems and methods for using depth information to extrapolate two-dimensional (2D) images, which is analogous to the present patent application.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Surti to incorporate the teachings of Beeler, and applying the technique of using the 2D motion vectors and the depth information to extrapolate a synthetic 2D frame, as taught by Beeler into the method and system for motion biased foveated rendering.
Doing so would allow users to view applications on more affordable minimum-specification hardware and systems in the method of operating a graphics processing system that generates "spacewarped" frames for display.

Regarding Claim 16, Surti teaches the system of claim 10. The metes and bounds of the system substantially correspond to the method claim as set forth in Claim 7; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611